MEMORANDUM **
Riccardo Green, a former instructor at North Seattle Community College, appeals pro se from the district court order dismissing his action against the College as precluded by the doctrine of res judicata. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Holcombe v. Hosmer, 477 F.3d 1094, 1097 (9th Cir. 2007), and we affirm.
The district court properly dismissed Green’s action because he sought to litigate issues that were or could have been raised in a prior federal action against the same parties that resulted in a final judgment on the merits. See id.
Green’s remaining contentions are unavailing.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.